DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 07/15/2022.  Claims 3-7 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-8 are currently pending in the application. 
The rejections to claims 3-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of Applicant’s amendment to claims 3-7.

Response to Argument
Applicant’s argument filed on 07/15/2022 has been fully considered but it is not persuasive.
Applicant submits “In view of the foregoing, in Nakamura, the display position of the mark image V1 is not determined according to the risk potential RP. Thus, even assuming that Mori and Nakamura can be combined, which Applicants do not admit, and even if techniques disclosed in Nakamura are applied to Mori, it is not easy for a person skilled in the art to arrive at the invention according to claims | and 8 of the present application.” (Remarks, page 6, the second paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Nakamura teaches the control unit calculates the risk potential in relation to the specific object and alters. In accordance with the calculated risk potential, the position of the icon image “V1a” occupies more of the circle than “V1b” for high risk potential as seen in figure 5. Therefore, the display position of the mark image “V1a” and “V1b” is determined according to the risk potential which is calculated by the control unit. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US. Pub. No. 2020/0090375, hereinafter “Mori”) in view of Nakamura et al. (US. Pub. No. 2017/0084176, hereinafter “Nakamura”).
As to claims 1 and 8, (Previously Presented) Mori discloses a display control apparatus [figure 1, control unit “10”], associated with its method of display control, comprising:
a processor [paragraph 30, microcomputer, paragraph 53, software program processing of the microcomputer] to execute a program; and
a memory [paragraph 54, image selection unit “11” stores the image data in a memory] to store the program which, when executed by the processor, performs processes of,
acquiring a camera image that is an image captured by a camera [figure 1, exterior photographing unit, camera “2”, paragraph 27, the AR display apparatus to extract an object such as a signboard from a photographed image of a vehicle exterior camera];
generating a composite image by composing one area among a plurality of areas obtained by dividing the acquired camera image with a predetermined icon image [figures 4-6, generate a composite image shown in figure 6 by composing one area among a plurality of areas shown in figure 5 obtained by dividing the acquired image with a predetermined icon image “51a-b”, “52”, “53”, paragraph 101];
calculating an index representing ease of recognition of the icon image in the generated composite image [paragraph 59, visibility judgement unit “12” calculates a visibility index value, unit “12” determines an object, which is thought to be hardly recognized visually by the driver]; and
Mori does not expressly disclose determining a display position of the icon image based on the calculated index.
Nakamura teaches a display control apparatus is configured to determine a display position of an icon image based on a calculated index [figures 4-5, to determine a display position of an icon image “V1a-b” based on the calculated index, the position of the icon image “V1a” occupies more of the circle than “V1b” for high risk potential, paragraphs 40-41, recognize the degree of risk to determine the display position of “V1a”, abstract, a control unit calculates the risk potential in relation to the specific object and alters].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display control apparatus of Mori to determine a display position of an icon image based on the calculated index, as taught by Nakamura, in order to call attention to a vehicle occupant for the dangerous situation (Nakamura, paragraph 1).
As to claim 2, (Previously Presented) Mori, as modified by Nakamura, discloses the display control apparatus according to claim 1, wherein
the calculating process comprises sequentially calculating the index of each of the areas [Mori, figures 4-6, the visibility index of each areas “41”, “42”, “43” is calculated sequentially, paragraph 59, visibility judgement unit “12” calculates a visibility index value, unit “12” determines an object, which is thought to be hardly recognized visually by the driver], and
the determining process comprises determining, as the display position, the area in which the index becomes equal to or greater than a predetermined threshold value first [Mori, paragraph 74, unit “12” compares the visibility index value with a threshold value, paragraph 75, the object distance is used and a distance between the own vehicle and the object is larger than the threshold value…].
As to claim 4, (Currently Amended) Mori, as modified by Nakamura, discloses the display control apparatus according to claim 1, wherein 
the calculating process comprises calculating the index of each of all of the areas [Mori, figures 4-6, the visibility index of each areas “41”, “42”, “43” is calculated sequentially, paragraph 59, visibility judgement unit “12” calculates a visibility index value, unit “12” determines an object, which is thought to be hardly recognized visually by the driver], and 
the determining process comprises determining a predetermined position as the display position when the index of each of all of the areas is smaller than a predetermined threshold [Mori, paragraph 75, the object size of the object area in the image is smaller than the threshold value, it is possible to estimate that the object is positioned far from the own vehicle].
As to claim 5, (Currently Amended) Mori, as modified by Nakamura, discloses the display control apparatus according to claim 1, wherein 
the calculating process comprises sequentially calculating the index of each of the areas [Mori, figures 4-6, the visibility index of each areas “41”, “42”, “43” is calculated sequentially, paragraph 59, visibility judgement unit “12” calculates a visibility index value, unit “12” determines an object, which is thought to be hardly recognized visually by the driver], and 
with the index of the area first calculated by the index calculation unit as a threshold value, the determining process comprises determining, as the displayed position, the area of which index is equal to or greater than the threshold value [Mori, paragraph 74, unit “12” compares the visibility index value with a threshold value, paragraph 75, the object distance is used and a distance between the own vehicle and the object is larger than the threshold value…].
Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Nakamura, as applied to claim 1 above, further in view of Fukagai et al. (US. Pub. No. 2020/0074690, hereinafter “Fukagai”).
As to claim 3, (Currently Amended) Mori, as modified by Nakamura, discloses the display control apparatus according to claim 1, wherein
the calculating process comprises calculating the index of each of all the areas [Mori, figures 4-6, the visibility index of each areas “41”, “42”, “43” is calculated sequentially, paragraph 59, visibility judgement unit “12” calculates a visibility index value, unit “12” determines an object, which is thought to be hardly recognized visually by the driver], and
the determining process comprises determining, as the display position, an area, when a plurality of the areas with the index that is equal to or greater than a threshold value exist [Mori, paragraph 74, unit “12” compares the visibility index value with a threshold value, paragraph 75, the object distance is used and a distance between the own vehicle and the object is larger than the threshold value…].
Mori, as modified by Nakamura, does not disclose the area with the highest index.
Fukagai teaches a display control apparatus to determine an area with a highest index [paragraph 116, to retain a single object candidate region with the highest score].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display control apparatus of Mori to determine an area with the highest index, as taught by Fukagai, in order to suppress the remaining lower scoring object candidate regions (Fukagai, paragraph 116).
As to claim 6, (Currently Amended) Mori, as modified by Nakamura, discloses the display control apparatus according to claim 1, wherein 
the calculating process comprises calculating the index of each of all of the areas [Mori, figures 4-6, the visibility index of each areas “41”, “42”, “43” is calculated sequentially, paragraph 59, visibility judgement unit “12” calculates a visibility index value, unit “12” determines an object, which is thought to be hardly recognized visually by the driver].
Mori, as modified by Nakamura, does not disclose the determining process comprises determining, as the display position, an area with the highest index among all of the areas.
Fukagai teaches a display control apparatus to determine, as a display position, an area with a highest index among all the areas [paragraph 116, to retain a single object candidate region with the highest score, figure 5, a plurality of areas].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display control apparatus of Mori to determine, as a display position, an area with a highest index among all the areas, as taught by Fukagai, in order to suppress the remaining lower scoring object candidate regions (Fukagai, paragraph 116).
As to claim 7, (Currently Amended) Mori, as modified by Nakamura, discloses the display control apparatus according to claim 1. 
Mori, as modified by Nakamura, does not disclose the determining process uses the index of the area determined as a last display position as a threshold value.
Fukagai teaches a display control apparatus to use an index of an area determined as a last display portion as a threshold value [paragraph 221, the object candidate regions A and B exceeds a threshold, the selecting unit deletes, of the object candidate regions A and B, one with a lower score, paragraph 88, the higher the score, the higher the probability of the desired object being present, paragraph 146, the index indicates the number of elements having higher score than the assigned elements within the two group datasets…such indexes used by the threads individually assigned to the elements of the two group datasets are integers].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display control apparatus of Mori to use the index of the area determined as the last display position as the threshold value, as taught by Fukagai, in order to suppress the remaining lower scoring object candidate regions (Fukagai, paragraph 116).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622